Name: Commission Regulation (EEC) No 1174/91 of 6 May 1991 adjusting the corrective amount on the import of artichokes into the Community of Ten from Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 I 7. 5. 91 Official Journal of the European Communities No L 114/25 COMMISSION REGULATION (EEC) No 1174/91 of 6 May 1991 adjusting the corrective amount on the import of artichokes into the Community of Ten from Spain (except the Canary Islands) Whereas Commission Regulation (EEC) No 931 /91 (3), as last amended by Regulation (EEC) No 1068/91 (4), intro ­ duces a corrective amount on imports of artichokes into the Community of Ten from Spain (except the Canary Islands) ; Whereas Article 3 (4) of Regulation (EEC) No 3709/89 lays down the conditions under which a corrective amount introduced pursuant to Article 3 ( 1 ) of the said Regulation, is to be adjusted ; whereas the said conditions require that the corrective amount on imports of arti ­ chokes from Spain (except the Canary Islands) into the Community of Ten be adjusted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensatory mechanism for imports of fruit and vegetables from Spain ('), and in particular Article 4 (2) thereof, Whereas Article 152 of the Act of Accession introduces from 1 January 1990 a compensatory mechanism for imports into the Community as constituted on 31 December 1985, hereinafter called 'the Community of Ten', of fruit and vegetables from Spain (except the Canary Islands) for which a reference price is fixed with regard to third countries ; Whereas Regulation (EEC) No 3709/89 lays down general rules for applying the said compensatory mechanism and Commission Regulation (EEC) No 38 1 5/89 (2) lays down detailed rules for applying the said compensatory mechanism : HAS ADOPTED THIS REGULATION Article 1 In Article 1 of Regulation (EEC) No 931 /91 'ECU 36,17' is replaced by 'ECU 30,76'. Article 2 This Regulation shall enter into force on 7 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 363, 13 . 12. 1989, p . 3 . 4 OJ No L 371 , 20. 12. 1989, p . 28. 0 OJ No L 94, 16. 4. 1991 , p. 12. 0 OJ No L 107, 27. 4. 1991 , p . 44.